Case 2:21-cv-02962-CAS-JEM Document 1 Filed 04/06/21 Page 1 of 11 Page ID #:1




   Garrett Charity, 285447
   4250 North Drinkwater Blvd, Suite 320
   Scottsdale, AZ 85251
   602-456-8900
   garrett.charity@mccarthylawyer.com
   Attorneys for Plaintiff

                      IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

     Pamela Chotiswatdi,                             Case No. 2:21-cv-2962

               Plaintiff,
     v.                                              COMPLAINT AND TRIAL BY
                                                     JURY DEMAND

     Financial Recovery Services, Inc., and
     LVNV Funding, LLC

           Defendants.

                                   NATURE OF ACTION

          1.        Plaintiff Pamela Chotiswatdi brings this action against Defendant

   Financial Recovery Services, Inc. (“FRS”) and Defendant LVNV Funding, LLC

   (“LVNV”), pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15

   U.S.C. § 1692 et seq.

                        JURISDICTION, STANDING, AND VENUE

          2.        This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28

   U.S.C. § 1331.

          3.        Plaintiff has Article III standing to bring this action, as it seeks to

   redress conduct by Defendants that caused Plaintiff to suffer intangible harms,

                                               1
Case 2:21-cv-02962-CAS-JEM Document 1 Filed 04/06/21 Page 2 of 11 Page ID #:2




   which Congress has made legally cognizable in passing the FDCPA. See Spokeo,

   Inc. v. Robins, 136 S. Ct. 1540, 1549, 194 L. Ed. 2d 635 (2016), as revised (May

   24, 2016) (Congress is “well positioned to identify intangible harms that meet

   minimum Article III requirements,” and thus “may ‘elevat[e] to the status of legally

   cognizable injuries concrete, de facto injuries that were previously inadequate in

   law.’” (quoting Lujan v. Defs of Wildlife, 504 U.S. 555, 578 (1992)); Lane v.

   Bayview Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill.

   July 11, 2016) (“Without the protections of the FDCPA, Congress determined, the

   ‘[e]xisting laws and procedures for redressing these injuries are inadequate to

   protect consumers.’” (quoting 15 U.S.C. § 1692(b)).

           4.       Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b),

   where the acts and transactions giving rise to Plaintiff’s action occurred in this

   district, where Plaintiff reside in this district, and where FRS transacts business in

   this district.

                    THE FAIR DEBT COLLECTION PRACTICES ACT

           5.       Congress enacted the FDCPA in order to eliminate “abusive debt

   collection practices by debt collectors [and] to insure that those debt collectors who

   refrain from using abusive debt collection practices are not competitively

   disadvantaged.” Clark v. Capital Credit & Collection Servs., Inc., 460 F.3d 1162,

   1179-80 (9th Cir. 2006) (citing 15 U.S.C. § 1692(e)).




                                             2
Case 2:21-cv-02962-CAS-JEM Document 1 Filed 04/06/21 Page 3 of 11 Page ID #:3




          6.     To protect consumers and ensure compliance by debt collectors, “the

   FDCPA is a strict liability statute.” McCollough v. Johnson, Rodenburg & Lauinger,

   LLC, 637 F.3d 939, 948 (9th Cir. 2011).

          7.     Strict liability enhances “the remedial nature of the statute,” and

   courts are “to interpret it liberally” to protect consumers. Clark, 460 F.3d at 1176.

          8.     In addition, by making available to prevailing consumers both

   statutory damages and attorneys’ fees, Congress “clearly intended that private

   enforcement actions would be the primary enforcement tool of the Act.” Baker v.

   G.C. Servs. Corp., 677 F.2d 775, 780-81 (9th Cir. 1982); see also Tourgeman v.

   Collins Fin. Servs., Inc., 755 F.3d 1109, 1118 (9th Cir. 2014).

          9.     Violations of the FDCPA are assessed under the least sophisticated

   consumer standard which is “‘designed to protect consumers of below average

   sophistication or intelligence,’ or those who are ‘uninformed or naïve,’ particularly

   when those individuals are targeted by debt collectors.” Gonzales v. Arrow Fin.

   Servs., LLC, 660 F.3d 1055, 1061 (9th Cir. 2011) (quoting Duffy v. Landberg, 215

   F.3d 871, 874-75 (8th Cir. 2000)).

          10.    “An FDCPA Plaintiff need not even have actually been misled or

   deceived by the debt collector’s representation; instead, liability depends on whether

   the hypothetical ‘least sophisticated debtor’ likely would be misled.” Tourgeman,

   755 F.3d at 1117-18 (emphasis in original).

          11.    “[B]ecause the FDCPA is a remedial statute aimed at curbing what

   Congress considered to be an industry-wide pattern of and propensity towards

                                             3
Case 2:21-cv-02962-CAS-JEM Document 1 Filed 04/06/21 Page 4 of 11 Page ID #:4




   abusing debtors, it is logical for debt collectors—repeat players likely to be

   acquainted with the legal standards governing their industry—to bear the brunt of

   the risk.” Clark, 460 F.3d at 1171-72; see also FTC v. Colgate–Palmolive Co., 380

   U.S. 374, 393 (1965) (“[I]t does not seem unfair to require that one who deliberately

   goes perilously close to an area of proscribed conduct shall take the risk that he may

   cross the line.”) (internal quotations omitted).

                                         PARTIES

          12.    Plaintiff is a natural person who at all relevant times resided in the

   State of California, County of Los Angeles, and City of Long Beach.

          13.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

          14.    FRS is an entity who at all relevant times was engaged, by use of the

   mails and telephone, in the business of attempting to collect a “debt” from Plaintiff,

   as defined by 15 U.S.C. § 1692a(5).

          15.    FRS is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

          16.    LVNV is an entity who acquires debt in default merely for collection

   purposes, and who at all relevant times was engaged, by use of the mails and

   telephone, in the business of directly or indirectly attempting to collect a “debt”

   from Plaintiff, as defined by 15 U.S.C. § 1692a(5).

          17.    LVNV is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                              FACTUAL ALLEGATIONS

          18.    Plaintiff is a natural person allegedly obligated to pay a debt.



                                              4
Case 2:21-cv-02962-CAS-JEM Document 1 Filed 04/06/21 Page 5 of 11 Page ID #:5




          19.    Plaintiff’s alleged obligation arises from a transaction in which the

   money, property, insurance, or services that are the subject of the transaction were

   incurred primarily for personal, family, or household purposes—namely, a personal

   credit account originally with Credit One Bank, with account number ending in

   3706 (the “Debt”).

          20.    FRS uses instrumentalities of interstate commerce or the mails in a

   business the principal purpose of which is the collection of any debts.

          21.    FRS regularly collects or attempts to collect, directly or indirectly,

   debts owed or due, or asserted to be owed or due, another.

          22.    LVNV uses instrumentalities of interstate commerce or the mails in a

   business the principal purpose of which is the collection of any debts.

          23.    LVNV purchases or otherwise acquires defaulted debts from

   creditors, which it then, either directly or through third parties, seeks to collect from

   the consumer for its own profit.

          24.    The principal purpose of LVNV’s business is debt collection.

          25.    LVNV has no other substantial business purpose except to purchase

   or otherwise acquire debt and profit from collected debts.

          26.    LVNV acquired Plaintiff’s Debt after it was alleged to be in default.

          27.    At all relevant times, FRS acted on behalf of LVNV to collect or

   attempt to collect the Debt from Plaintiff.

          28.    Plaintiff retained counsel to represent her with respect to the Debt in

   or about November 2019.

                                              5
Case 2:21-cv-02962-CAS-JEM Document 1 Filed 04/06/21 Page 6 of 11 Page ID #:6




          29.    On or about May 15, 2020, Plaintiff’s counsel sent FRS written

   correspondence and a power of attorney, which notified FRS that Plaintiff was

   represented by counsel with respect to the Debt.

          30.    Therefore, FRS had knowledge that Plaintiff was represented by

   counsel with respect to the Debt at least as of May 15, 2020.

          31.    Subsequent communications took place between FRS and Plaintiff’s

   counsel where the Debt and its potential settlement was discussed.

          32.    In or about August 2020, Plaintiff’s counsel and FRS reached a

   settlement agreement with respect to Plaintiff’s Debt.

          33.    Plaintiff’s counsel called FRS on or about August 26, 2020 to set up

   ACH payments to be made from an escrow account to FRS.

          34.    Despite ample notice that Plaintiff was represented by counsel with

   respect to the Debt, FRS subsequently communicated directly with Plaintiff in

   connection with the collection of the Debt.

          35.    Specifically, in connection with the collection of the Debt, FRS, itself

   and on behalf of LVNV, sent Plaintiff a letter dated September 1, 2020.

          36.    Among other things, the letter represented that the total balance of the

   Debt was still owed, and did not mention that a settlement agreement for less was

   in place.

          37.    The letter misled Plaintiff to believe that she owed more than had been

   agreed to by her counsel, and that Defendants would continue collection efforts

   against her directly, even though she was represented.

                                             6
Case 2:21-cv-02962-CAS-JEM Document 1 Filed 04/06/21 Page 7 of 11 Page ID #:7




          38.     As more settlement payments were made from the escrow account to

   FRS, FRS continued to mail letters directly to Plaintiff.

          39.     Some of FRS’s letters stated to Plaintiff that “your post-dated check

   . . . will be deposited,” on a certain date.

          40.     However, Plaintiff never provided Defendants with any post-dated

   checks (nor did Plaintiff’s counsel).

          41.     Therefore, these letters also misled Plaintiff that FRS may be taking

   funds from her personal bank account.

          42.     Defendants did not have the prior consent of Plaintiff to communicate

   directly with Plaintiff.

          43.     At no time did Plaintiff’s counsel provide Defendants with consent to

   communicate directly with Plaintiff.

          44.     Upon information and belief, Defendants did not have the express

   permission of a court of competent jurisdiction to communicate directly with

   Plaintiff regarding the Debt.

          45.     Plaintiff received Defendants’ letters, which caused Plaintiff undue

   distress, worry and anxiety.

                                   COUNT I
                        VIOLATION OF 15 U.S.C. § 1692c(a)(2)

          46.     Plaintiff repeats and re-alleges each factual allegation above.




                                                  7
Case 2:21-cv-02962-CAS-JEM Document 1 Filed 04/06/21 Page 8 of 11 Page ID #:8




          47.      FRS violated 15 U.S.C. § 1692c(a)(2) by communicating with

   Plaintiff directly in connection with the collection of a debt, with knowledge that

   Plaintiff was represented by counsel with respect to the Debt.

          48.      LVNV, by virtue of its status as a “debt collector” under the FDCPA,

   is liable for the conduct of FRS—the debt collector it retained to collect on its behalf.

          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

                a) Adjudging that Defendants violated 15 U.S.C. § 1692c(a)(2);

                b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §

                   1692k(a)(2)(A), in the amount of $1,000.00, against each Defendant;

                c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. §

                   1692k(a)(1);

                d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in

                   this action pursuant to 15 U.S.C. § 1692k(a)(3);

                e) Awarding Plaintiff pre-judgment and post-judgment interest as

                   permissible by law; and

                f) Awarding such other and further relief as the Court may deem proper.

                                    COUNT II
                            VIOLATION OF 15 U.S.C. § 1692e

          49.      Plaintiff repeats and re-alleges each factual allegation above.

          50.      The FDCPA creates a broad, flexible prohibition against the use of

   misleading, deceptive, or false representations in the collection of debts. See 15

   U.S.C. § 1692e; Hamilton v. United Healthcare of Louisiana, Inc., 310 F.3d 385,


                                               8
Case 2:21-cv-02962-CAS-JEM Document 1 Filed 04/06/21 Page 9 of 11 Page ID #:9




   392 (5th Cir. 2002) (citing legislative history reference to the FDCPA’s general

   prohibitions which “will enable the courts, where appropriate, to proscribe other

   improper conduct which is not specifically addressed”).

          51.     “[I]t is well established that ‘[a] debt collection letter is deceptive

   where it can be reasonably read to have two or more different meanings, one of

   which is inaccurate.” Gonzales v. Arrow Fin. Servs., LLC, 660 F.3d 1055, 1062

   (9th Cir. 2011) (quoting Brown v. Card Serv. Ctr., 464 F.3d 450, 455 (3d Cir.

   2006)).

          52.     Included as an example of conduct that violates section 1692e is the

   false representation of the character, amount, or legal status of a debt. 15 U.S.C. §

   1692e(2)(A).

          53.     Thus, the plain-language of the FDCPA makes it clear that under the

   strict liability framework, any false representation as to the amount of the debt is

   sufficient to show a violation of the FDCPA. See Randolph v. IMBS, Inc., 368 F.3d

   726, 730 (7th Cir. 2004) (“§ 1692e(2)(A) creates a strict-liability rule. Debt

   collectors may not make false claims, period.”); see also Turner v. J.V.D.B. &

   Associates, Inc., 330 F.3d 991, 995 (7th Cir. 2003) (“under § 1692e ignorance is no

   excuse”).

          54.     Congress, recognizing that it would be impossible to foresee every

   type of deceptive collection misbehavior, expressly included in the FDCPA a

   catchall provision, prohibiting “[t]he use of any false representation or deceptive



                                             9
Case 2:21-cv-02962-CAS-JEM Document 1 Filed 04/06/21 Page 10 of 11 Page ID #:10




    means to collect or attempt to collect any debt or to obtain information concerning

    a consumer.” 15 U.S.C. § 1692e(10).

           55.      The FDCPA is intended to be “comprehensive, in order to limit the

    opportunities for debt collectors to evade the under-lying legislative intention,” and

    therefore the same conduct may violate multiple sections of the Act. Clark v.

    Capital Credit & Collection Servs., Inc., 460 F.3d 1162, 1178 (9th Cir. 2006) (citing

    FTC Official Staff Commentary on FDCPA, 53 Fed. Reg. 50097, 50101).

           56.      FRS violated 15 U.S.C. § 1692e by using false, deceptive, or

    misleading representations or means in connection with the collection of Plaintiff’s

    Debt, including by misleading Plaintiff in its letters sent directly to Plaintiff.

           57.      LVNV, by virtue of its status as a “debt collector” under the FDCPA,

    is liable for the conduct of FRS—the debt collector it retained to collect on its behalf.

           WHEREFORE, Plaintiff prays for relief and judgment, as follows:

                 a) Adjudging that Defendants violated 15 U.S.C. § 1692e;

                 b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §

                    1692k(a)(2)(A), in the amount of $1,000.00, against each Defendant;

                 c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. §

                    1692k(a)(1);

                 d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in

                    this action pursuant to 15 U.S.C. § 1692k(a)(3);

                 e) Awarding Plaintiff pre-judgment and post-judgment interest as

                    permissible by law; and

                                               10
Case 2:21-cv-02962-CAS-JEM Document 1 Filed 04/06/21 Page 11 of 11 Page ID #:11




                f) Awarding such other and further relief as the Court may deem proper.

                                     TRIAL BY JURY

          58.      Plaintiff is entitled to and hereby demands a trial by jury.

    Dated: April 6, 2021.
                                                Respectfully submitted,

                                                ____________________________
                                                McCarthy Law, PLC
                                                4250 N. Drinkwater Blvd. Ste. 320
                                                Scottsdale, AZ 85251
                                                Telephone: (602) 456-8900
                                                Facsimile: (602) 218-4447
                                                litigation@mccarthylawyer.com
                                                Attorney for Plaintiff




                                              11
